UNPUBLISHED

                 UNITED STATES COURT OF APPEALS
                     FOR THE FOURTH CIRCUIT


                            No. 10-4809


UNITED STATES OF AMERICA,

               Plaintiff - Appellee,

          v.

SANTOS CANALES-REYES, a/k/a Chicago,

               Defendant - Appellant.



                            No. 10-4896


UNITED STATES OF AMERICA,

               Plaintiff - Appellee,

          v.

JAIME SANDOVAL, a/k/a Pelon,

               Defendant - Appellant.



                            No. 10-4897


UNITED STATES OF AMERICA,

               Plaintiff - Appellee,

          v.
HEVERTH ULISES CASTELLON, a/k/a Misterio, a/k/a Sailor,

                Defendant - Appellant.



                            No. 10-4971


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ALEXI RICARDO RAMOS, a/k/a Pajaro,

                Defendant - Appellant.



Appeals from the United States District Court for the Western
District of North Carolina, at Charlotte.      Robert J. Conrad,
Jr., Chief District Judge.       (3:08-cr-00134-RJC-20; 3:08-cr-
00134-RJC-19; 3:08-cr-00134-RJC-DSC-3; 3:08-cr-00134-RJC-13)


Submitted:   October 31, 2011             Decided:   November 18, 2011


Before NIEMEYER, GREGORY, and AGEE, Circuit Judges.


Affirmed in part; dismissed in part by unpublished per curiam
opinion.


Denzil H. Forrester, Charlotte, North Carolina; R. Deke Falls,
Charlotte, North Carolina; Diana Stavroulakis, Pittsburgh,
Pennsylvania; William R. Heroy, TIN, FULTON, WALKER & OWEN,
PLLC, Charlotte, North Carolina, for Appellants.          Anne M.
Tompkins, United States Attorney, Amy E. Ray, Assistant United
States Attorney, Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.


                                 2
PER CURIAM:

             These consolidated appeals arise from a racketeering

prosecution       that     targeted       organized    gang    activity.               Santos

Canales-Reyes received a 144-month sentence following pleas of

guilty to conspiracy to participate in a racketeering enterprise

(RICO conspiracy) in violation of 18 U.S.C. § 1962(d) (2006),

and using and carrying a firearm during and in relation to a

crime of violence, in violation of 18 U.S.C. § 924(c) (2006).

Jaime     Sandoval        received    a     222-month      term    of        imprisonment

following        guilty    pleas     to    RICO    conspiracy,      and          using     and

carrying     a    firearm       during     and    in   relation    to        a     crime    of

violence.        A 240-month sentence was imposed on Heverth Castellon

pursuant to pleas of guilty to RICO conspiracy; conspiracy to

distribute and possess with intent to distribute cocaine and

marijuana,       in     violation     of    21    U.S.C.    §§ 846,          841      (2006);

conspiracy to commit robbery in violation of the Hobbs Act, 18

U.S.C. § 1951(a) (2006); attempted robbery in violation of the

Hobbs Act; conspiracy to commit extortion, in violation of the

Hobbs Act; possessing a firearm during and in relation to a

crime of violence; conspiracy to obstruct justice and tamper

with a witness, in violation of 18 U.S.C. §§ 371, 2 (2006);

obstruction of justice, in violation of 18 U.S.C. §§ 1503, 2

(2006);     and       witness    tampering,       in   violation        of       18    U.S.C.

§§ 1512(b)(1), 2 (West 2000 & Supp. 2011).                    Alexi Ramos received

                                             3
a 108-month sentence following guilty pleas to RICO conspiracy,

two counts of possession of cocaine with intent to distribute,

in    violation      of    21       U.S.C.   § 841(a)(1)           (2006),   and    using    and

carrying a firearm during and in relation to a drug trafficking

offense, in violation of 18 U.S.C. § 924(c) (2006).

             On   appeal,           all    appellants        assert    various     sentencing

claims and, in addition, Canales-Reyes challenges the validity

of    his   guilty    plea.           Initially,      the      Government     asserts       that

appellate waiver provisions in the plea agreements entered into

by Canales-Reyes and Sandoval bar consideration of their claims

and    require    dismissal           of     their    appeals.          Canales-Reyes        and

Sandoval argue that the appeal waivers in their plea agreements

are invalid because the Government breached the agreements.                                    A

plea    agreement         is    breached       when      a    government      promise       that

induces the plea goes unfulfilled.                       Santobello v. New York, 404
U.S. 257, 262 (1971).                 A criminal defendant asserting that the

government breached a plea agreement bears the burden of proving

such    a   breach        by    a    preponderance       of    the     evidence.         United

States v. Snow, 234 F.3d 187, 189 (4th Cir. 2000).

             Canales-Reyes argues that the Government breached the

plea    agreement         by    failing      to   seek       the    dismissal      of   charges

pending in state court in New York.                            Canales-Reyes, however,

offers no evidence to show that the Government reneged on the

oral agreement to request – not to secure – the dismissal of

                                                  4
those pending charges.              The Government did not breach the plea

agreement, and Canales-Reyes’ claims are within the scope of the

waiver     of    appeal      contained    in       that   agreement.       We    therefore

dismiss his appeal.

                Sandoval      argues      that      his    appeal       waiver     is     not

enforceable because the Government breached the plea agreement

by not recognizing that he initially cooperated before refusing

to testify or provide further information.                          Sandoval clearly

breached the provision in his plea agreement that required him

to provide full cooperation, thereby releasing the Government

from any obligation to seek a lower sentence for him.                                     The

Government did not breach the plea agreement, and Sandoval’s

appeal waiver is therefore enforceable.                      Further, the claims he

asserts on appeal are encompassed by the waiver.                           Accordingly,

we likewise dismiss his appeal.

                Castellon first argues that the district court erred

at sentencing by holding him responsible for 400 to 500 grams of

cocaine.        This court “review[s] the district court's calculation

of   the    quantity         of   drugs    attributable       to    a    defendant        for

sentencing purposes for clear error.”                       United States v. Slade,

631 F.3d 185, 188 (4th Cir.), cert. denied, 131 S. Ct. 2943

(2011) (internal quotation marks omitted).                      The defendant bears

the burden of establishing that information relied upon by the

district        court   is    erroneous.           Id.    Castellon      has     failed    to

                                               5
demonstrate that the district court’s determination was clearly

erroneous.     Additionally, no right to cross-examine exists at

sentencing, and failure to afford Castellon an opportunity to

cross-examine the witnesses from related trials whose testimony

was relied upon by the district court at Castellon’s sentencing

did not render the testimony unreliable or inadmissible.               United

States v. Powell, 650 F.3d 388, 391-93 (4th Cir.), cert. denied,

__ U.S. __, 2011 WL 4536365 (Oct. 3, 2011) (No. 11-5824).

             Castellon further argues that the district court erred

by relying on pre-plea conduct to deny him credit for acceptance

of responsibility.         Circuit precedent squarely forecloses this

argument.     United States v. Dugger, 485 F.3d 236, 240 (4th Cir.

2007)   (affirming         denial      of    acceptance-of-responsibility

adjustment    based   on   continued    drug-dealing    while   incarcerated

before guilty plea).        We therefore reject Castellon’s challenge

to his sentence.

             Ramos asserts that the district court erred by using

U.S. Sentencing Guidelines Manual (USSG) ch.3 pt. D (2009) to

factor in acts of extortion for which he was not charged or

convicted in determining his offense level, and that the court’s

factual findings were not adequately supported.              Contrary to his

argument, the district court was correct to use the Guidelines

to   group     related     conduct     and   adjust    the   offense   level

accordingly.     USSG § 2E1.1 cmt. n.1 (directing courts to apply

                                        6
part    D   to     determine          “the    offense      level    applicable     to    the

underlying        racketeering           activity”);        USSG     Ch.      3,   pt.    D,

introductory cmt.; United States v. Nguyen, 255 F.3d 1335, 1344

(11th Cir. 2001); United States v. Ruggiero, 100 F.3d 284, 292-

93 (2d Cir. 1996).                As for his second argument, Ramos’s flat

denial of the relevant facts in the presentence report (PSR) did

not satisfy his affirmative duty to demonstrate that the PSR was

unreliable or contained inaccuracies.                       United States v. Terry,

916 F.2d 157, 162 (4th Cir. 1990).                        In the absence of any more

specific objection at the sentencing hearing, the district court

was    “free     to    adopt     the     findings     in    the    [PSR]      without    more

specific inquiry or explanation.”                    Id. (internal quotation marks

omitted).        Additionally, testimony introduced in related trials

in the district court, which was subject to cross-examination by

attorneys        for     the    defendants,         was    supported     by    indicia     of

reliability far exceeding that necessary for use at sentencing.

Powell,     650 F.3d 388,   391-94    (affirming         use   of   out-of-court

statements        that    were        never    subject      to    cross-examination       to

establish Guidelines factors).                  We accordingly find no infirmity

in the imposition of Ramos’s sentence.

               In summary, we affirm the district court’s judgments

as to Castellon and Ramos.                   We dismiss the appeals sought to be

pursued by Canales-Reyes and Sandoval.                           We dispense with oral

argument because the facts and legal contentions are adequately

                                                7
presented in the materials before the court and argument would

not aid the decisional process.

                                             AFFIRMED IN PART;
                                             DISMISSED IN PART




                                  8